Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US9910242 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al  (US5,818,637) , as evidence by Will (GB148,544), in view of Yang (US20040136063), further in view of Platt et al (US20160025949).
Regarding claim 1, Hoover teaches an universal electronic exchange system, made to couple and operate with a telescope made to view distant objects (intended use), the universal electronic exchange system comprising:
an automated rotary device (13) comprising:
a base support (5) provided with an opening alignable with an optical axis of a telescope (see figure 2);
a revolver-type rotary plate (13) coupled on the base support;
a first tubular member (opening in 21/13 for receiving #28) comprising:
a first holder (28) for an eyepiece or a lens: 
a first optical device (first camera 15) connected at least indirectly (via #16 and #19) to said first holder (28)
a second tubular member (another opening in 21/13 for receiving #28) comprising
a second holder (28) for an eyepiece or a lens; 
a second optical device (a camera) connected at least indirectly to said second holder (28);
wherein said second optical device is different from the first optical device;
wherein at least one of said first and second optical device is not a lens;
wherein the first and second tubular members are parallel to the optical axis (for example: tubular opening on top or bottom along optical axis along #18-see figures 2-3); wherein the first tubular member and the second tubular member (opening 21/13) extend from different locations of the revolver type rotary plate so that longitudinal axes of the first tubular member and the second tubular member, and the optical axes of the first optical device (first camera) and the second optical device (a second camera), are not mutually aligned for any position adoptable by the revolver-type rotary plate (#13 rotates to provide different lenses(magnifiers) to connect with the imager to provide first and second cameras; thus the cameras are not mutually aligned); 
an electric motor (25) connected to the revolver-type rotary plate for transmission of a rotary movement to the revolver-type rotary plate (col. 6, lines 10-15); and
an electronic unit (computer) for tubular-member selection, wherein the electronic unit is made and arranged to: receive a selection signal indicative of a tubular member to be used, wherein the tubular member to be used is selected from: the first and second tubular members, wherein the selection signal is used for controlling rotation and stopping of the revolver-type rotary plate;
process a speed, angular path of rotation and stopping position of the tubular member to be used; and send a command signal to the electric motor of the revolver-type rotary plate for positioning and aligning the tubular member to be used with the optical axis (col. 10, lines 50-67).
However, Hoover fails to specifically disclose wherein said second optical device is different from the first optical device and the electronic unit sends a selection signal to process the angular path of rotation of the tubular member/rotary plate. 
Although, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, to provide angular path of rotation to ensure the desired lens is centered on the optical path after the rotation as prior art microscopes ensured a specified angular rotation of changing eyepieces, as evidenced by GB 1484544. Furthermore, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007). Hoover embodiments of a microscope with revolving optics of different sizes to change the degree of refractive power in the optical system teaches an exchange system. It would have been further obvious to one of ordinary skill in the art at the time the invention was made to include a rotatory exchanger connected to a computer to select different eyepieces for a digital telescope, since digital telescopes with rotary plates (14) coupled to and including plurality of different lenses to focus light in the eye piece is known, as taught by Yang (see figures 1, 7 and 11), and it also provide a variable degree of optical power to examine distant objects.  
Additionally, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


	In the same field of endeavor, Platt et al teaches an universal electronic exchange system, made to couple and operate with a telescope made to view distant objects (intended use), the universal electronic exchange system comprising(see paragraph 104):
an automated rotary device (via 124,128) comprising:
a base support (260) provided with an opening alignable with an optical axis (140) of a telescope (see paragraph 103);
a revolver-type rotary plate (116) coupled on the base support;
a first tubular member (opening in rotary plate) comprising:
a first holder (132-1) for an eyepiece or a lens: 
a first optical device (telescope or camera lens or microscope) connected at least indirectly (via threaded aperture- paragraph 64) to said first holder (132-1)
a second tubular member (another opening in rotary plate) comprising
a second holder (132-2) for an eyepiece or a lens; 
a second optical device (collimator attached to filter (figure 4) with a microscope or camera lens or telescope; or image sensor 108) connected at least indirectly (via 144- filter or filter and lens) to said second holder;
wherein said second optical device is different from the first optical device (telescope/camera lens and collimator with filter or a camera sensor);
wherein at least one of said first and second optical device is not a lens (one is a camera sensor/imager), wherein the first tubular member and the second tubular member extend from different locations of the revolver type rotary plate so that longitudinal axes of the first tubular member and the second tubular member are not mutually aligned for any position adoptable by the revolver-type rotary plate;

an electronic unit (computer) for tubular-member selection, wherein the electronic unit is made and arranged to: receive a selection signal indicative of a tubular member to be used, wherein the tubular member to be used is selected from: the first and second tubular members, wherein the selection signal is used for controlling rotation and stopping of the revolver-type rotary plate;
process a speed, angular path of rotation and stopping position of the tubular member to be used; and send a command signal to the electric motor of the revolver-type rotary plate for positioning and aligning the tubular member to be used with the optical axis (see paragraphs 76-79 and 100). Platt also teaches (paragraphs 18 and 91) different optical elements (for example mirrors and apertures) can be included in the system in place of collimator lens. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a rotary plate wherein two different optical devices can be selected, to increase versatility of the viewing device to image objects with a variety of quality optics.  
Regarding claim 2, the system according to claim 1, wherein at least one of the first and second optical devices is a camera.
Regarding claim 3, the system according to claim 2, wherein the camera (15) comprises at least one of an eyepiece and a lens.
Regarding claim 4, Hoover teaches the system according to claim 3, wherein the images are displayed on a computer screen connected to the camera. Yang teaches a camera with an eyepiece (13) and lens. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that the camera includes a viewfinder since cameras have included a view finder since 
Regarding claim 5, Hoover teaches the system according to claim 2, wherein at least one of the first camera and the second camera is a prime focus camera (see col. 6, lines 50-55).
Regarding claim 6, Hoover teaches the system according to claim 2, wherein the camera (15) has or is connected to an eyepiece coupling arrangement (16, 19-see figure 2) connected to a respective complementary eyepiece-like coupling arrangement of the first holder (28) or of the second holder (see also Platt figure 2a).
Regarding claim  7,  Hoover teaches the system according to claim 2, further comprising a third tubular member parallel to the optical axis (the rotary plate is rotated such that a third objective lens (14) is in position shown in figure 3) and comprising a third holder (third holder 28) for an eyepiece or a lens, wherein the selection signal is indicative of a tubular member to be used, wherein the tubular member to be used is selected from the first, second and third tubular members (user selection of the magnification lens for a first, second or third holders).
Regarding claim 8, the system according to claim 7, further comprising, in addition to the camera (15), at least one eyepiece(magnification lens) connected at least indirectly to the third hold (third holder 28).
Regarding claim 9, Hoover teaches the system the system of claim 2, wherein the first optical device (a camera) and the second optical device (second camera/replacement camera) are comprising both of the first and second cameras, each including respective connection cables and/or other kind of conductors (electronic camera circuits), extending out of respective housings of the first and second cameras, wherein the electronic unit (computer) is made and arranged to generate and send: a first command signal to the electric motor of the revolver-by rotating the revolver-type rotary plate according to a second rotation direction opposite to said first rotation direction (col. 10,lines 50-67). However, Hoover-Will-Yang combination fails to specifically disclose rotating the revolver-type rotary plate according to a second rotation direction opposite to said first rotation direction.
Platt additionally teaches a computer controller that by rotating the revolver-type rotary plate according to a second rotation direction opposite to said first rotation direction (paragraph 77). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a bi-directional rotary control to provide ready alignment of optical elements in the most direct method possible. 
Regarding claim 10-11, see Examiner’s note in claim 1. Also, Platt further teaches 10, the system according to claim 1, wherein at least one of the first tubular member and the second tubular member further comprises, respectively, at least one of a first optical filter (see element 144) assembly connected at least indirectly to the first holder (132-1) and a second optical filter assembly( another 144 element) connected at least indirectly (via rotation of the plate) to the second holder (132-2); and wherein at least one tubular member and the second tubular member further comprises, respectively, at least one of a first optical filter (144) and the second optical filter (another 144 element) has or is connected to an eyepiece coupling arrangement connected to a respective complementary eyepiece arrangement (for example: an interchangeable lens ) of the first holder or second holder. Again, it would have been obvious to one of ordinary skill in the art at the 
Regarding claim 12, Platt further teaches the system according to claim 10, wherein at least one of the first optical filter assembly (144) and the second optical filter assembly (another 144 element) comprises at least one of an eyepiece and a lens (see figure 4).
Regarding claims 19-20, Hoover –Will combination fails to specifically disclose the system according to claim 10, comprising a telescope adapter coupling tube enclosing said opening and projecting from said base support in an opposite direction to the direction through which the tubular members project therefrom, said telescope adapter coupling tube being made and arranged to couple with a back end (claim 19) or front end (claim 20) of the telescope tube of the telescope.
	Yang further teaches a telescope adapter coupling tube (see figure 1) enclosing said opening and projecting from said base support (of the rotary plate) in an opposite direction to the direction through which the tubular members project therefrom (camera is attached side), said telescope adapter coupling tube being made and arranged to couple with an end of the telescope tube of the telescope. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the claimed features of attaching the rotary plate via a coupling adapter to increase the versatility of the viewing device to image objects with a variety of quality optics.
Regarding claim 21, Hoover teaches the system according to claim 1, further comprising an automatic focus correction mechanism for correcting the focus of each optical device connected to at least the first and holders, allowing at all times 
Regarding claim 22, Hoover teaches the system according to claim 21, wherein said automatic focus correction mechanism (col. 10, lines 50-67)comprises an electronic focus compensation unit made to capture individualized data on the focus of each of said optical devices, said electronic focus compensation unit including a processor and a memory storing instructions that when executed by the processor cause the processor to process said individualized captured data to calibrate the optimum focus at all times for each optical device, and to send an actuation order to a primary focus control (the computer, controlled by the user, operates to control focus compensation  and the computer memory can store image data).
Regarding claim 23, see Examiner’s notes in claim 1. Additionally, Platt teaches wherein both the electronic units are electrically and operatively connected to operate cooperatively to synchronize at least the emission of the respective command signals (paragraph 100 and 76-79).
Regarding claim 24, see Examiner’s notes in claim 1. 

Allowable Subject Matter
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH